Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 10 and 11 are rejected under 35 U.S.C. 10e as being unpatentable over U.S. Pat. Pub. No. 20180158826 to Cho et al. (Cho), or in the alternative Cho in view of U.S. Pat. Pub. No. 20190006241 to Yang et al. (Yang).
Regarding Claim 1, Cho teaches a semiconductor device, comprising: 
a substrate 100 having a first lattice constant (of silicon, [0014]); 
a first word line WL positioned in the substrate; and 
a plurality of stress regions SP positioned adjacent to lower portions of sidewalls of the first word line; 
wherein the plurality of stress regions have a second lattice constant (of SiGe, [0031]) , the second lattice constant of the plurality of stress regions is different from the first lattice constant of the substrate.
SP of Cho.
Alternatively, in analogous art, Yang teaches in Fig. 1 at least, a pair of heterogeneous stressors 122 for stressing a channel region 110. It would have been obvious to the person of ordinary skill at the time of filing to modify the stressor SP of Cho with the stressors 122 of Yang since Cho suggests stressing a channel, but the stressor SP does not surround the channel to apply proper stress. Thus, the person of ordinary skill would be motivated to use the stressors 122 of Yang since they conform to the channel and apply uniform stress thereon. 

Regarding Claim 2, Cho and Yang teach the semiconductor device of claim 1, wherein bottoms of the plurality of stress regions are at a vertical level lower than a vertical level of a bottom of the first word line (see above).

Regarding Claim 3, Cho and Yang teach the semiconductor device of claim 1, wherein the first word line comprises a first word line trench (That WL is in), a first word line insulating layer 108, a first word line electrode WL, and a first word line capping layer 110, the first word line trench is positioned in the substrate, the first word line insulating layer covers an inner surface of the first word line trench, the first word line electrode is positioned on the first word line insulating layer in the first word line trench, the first word line capping layer is positioned on the first word line electrode in the first word line trench (see manufacturing steps in Figs. 5B showing capping layer 110 is in the trench), the plurality of stress regions are respectively correspondingly positioned attached to lower portions of sidewalls of the first word line insulating layer.

Regarding Claim 4, Cho and Yang the semiconductor device of claim 2, but does not explicitly teach that the vertical level of the plurality of stress regions is lower than the vertical level of the bottom of the first word line about 0.5 nm to about 500 nm.
However, it has long been held that mere changes in size are not inventive absent an unexpected result (MPEP 2144.04(IV)(A)).  In this case, nothing on the record indicates a particular result from the offset of the stress regions from the bottom of the word line trenches. In any event, a claimed range encompassing four orders of magnitude deflates an argument that the range is critical.

Regarding Claim 8, Cho and Yang teach the semiconductor device of claim 3, wherein sidewalls of the first word line capping layer directly contact an upper portion of the inner surface of the first word line trench (see Fig. 5B, caps 110 directly contact the inner surfaces of the trenches that they are formed in).

Regarding Claim 9, Cho and Yang the semiconductor device of claim 3, but does not explicitly teach that a bottom of the first word line trench is flat.  However, it has long been held that mere changes in shape are not inventive absent a new or unexpected result (MPEP 2144.04(IV)(B)).  In this case, the flat surface of the bottom of the trenches/ word lines are described as “in some embodiments” in the specification without any particular benefit or unexpected result.

Regarding Claim 10, Cho and Yang teach the semiconductor device of claim 1, further comprising a bit line BL above the substrate.

Regarding Claim 11, Cho and Yang teach the semiconductor device of claim 1, further comprising a bit line above the substrate, wherein the bit line comprises a bit line opening, a bit line contact DCC, a bit line bottom electrode 116, a bit line top electrode 118, a bit line mask 120, and a plurality of bit line spacers 124 left and right, the bit line opening is positioned in the substrate, the bit line contact is positioned in the bit line opening (see Fig. 8B), sidewalls of the bit line contact are distanced from sidewalls of the bit line opening (see Fig. 8B), the bit line bottom electrode is positioned on the bit line contact, the bit line top electrode is positioned on the bit line bottom electrode, the bit line mask is positioned on the bit line top electrode, the plurality of bit line spacers respectively cover sidewalls of the bit line mask, sidewalls of the bit line top electrode, sidewalls of the bit line bottom electrode, and the sidewalls of the bit line contact (see Fig. 8B).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Yang in view of U.S. Pat. Pub. No. 20190214455 to Kang et al. (Kang).
Regarding Claim 5, Cho and Yang the semiconductor device of claim 2, but does not explicitly teach that the first word line capping layer is formed of a single layer comprising an insulating material having a dielectric constant of about 4.0 or greater.
However, in analogous art, Kang teaches that a high K dielectric is a substitute for silicon oxide, the material suggested by Cho, see MPEP 2144.06(I). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Yang in view of U.S. Pat. Pub. No. 20130153982 to Lin.
Regarding Claim 6, Cho and Yang the semiconductor device of claim 3, but does not explicitly teach that the first word line capping layer is formed of a stacked layer comprising a bottom capping layer and a top capping layer, the bottom capping layer is positioned on the first word line electrode, the top capping layer is positioned on the bottom capping layer, the bottom capping layer is formed of hafnium oxide, zirconium oxide, aluminum oxide, titanium oxide, lanthanum oxide, strontium titanate, lanthanum aluminate, yttrium oxide, gallium (III) trioxide, gadolinium gallium oxide, lead zirconium titanate, or barium strontium titanate, the top capping layer is formed of silicon oxide, silicon nitride, silicon oxynitride, silicon nitride oxide, or fluoride-doped silicate.
However, in analogous art, Lin teaches a bottom capping layer 326 made of a high K such as zirconium or titanium oxide [0029] and a top capping layer 328 made of silicon oxide [0033].  It would have been obvious to the person of ordinary skill at the time of filing to modify Cho with the structure of Lin in order to reduce the influence of adjacent elements [0002].

Regarding Claim 7, Cho, Yang and Lin teach the semiconductor device of claim 3, wherein sidewalls of the first word line capping layer 326 directly contacts an upper portion of an inner surface of the first word line insulating layer 322 (see Fig. 4 of Lin).










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.